DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 12/07/2021 regarding claims 1-12 is fully considered. Of the above claims, claims 3 and 6 have been canceled; claims 1, 4, 5 and 7 have been amended; claims 8-12 have been newly added.
Allowable Subject Matter
Claims 1, 2, 4, 5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 2 and 4 is the inclusion of the limitations of a laser device that include a reflection-type polarizer that is disposed on an optical path of the laser light and has a transmission axis coinciding with a polarization direction of the laser light such that the laser light is configured to be multiply reflected by the reflection-type polarizer, wherein a retarder is disposed ahead of the laser light exiting from the reflection-type polarizer.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 5, 8 and 9 is the inclusion of method steps of a laser processing method that include irradiating an object to be irradiated with oscillating laser light from a light source through a reflection-type polarizer that has a transmission axis coinciding with a polarization direction of the laser light, wherein the 
The primary reason for allowance of claims 7 and 10-12 is the inclusion of method steps of a laser processing method that include irradiating an object to be irradiated with oscillating laser light from a light source through a reflection-type polarizer that has a transmission axis coinciding with a polarization direction of the laser light, wherein the laser light is multiply reflected by the reflection-type polarizer, and placing the object to be irradiated on an XY biaxial stage, and scanning the XY biaxial stage in an in-plane direction to irradiate, with the laser light, a desired region of the object to be irradiated. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





16 December 2021
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853